Bullard, J.
The plaintiff sues her former tutrix, to recover the amount due her from her father’s estate, and for an account of her tutorship. She recovered a part of her claim, and the defendant appealed.
The case turned in the court below upon questions of fact merely, and a careful examination of the testimony has failed to satisfy us, that the court erred. It was not shown satisfactorily, that the father of the plaintiff administered the paraphernal estate of his wife, or ¡that any offsett was due on account of sums received by him for the defendant. If the tutrix had rendered her account as contemplated by law, she would have been entitled to the costs attending such rendition under article 352 of the Civil Code, as contended for by the appellant; but not only she rendered no such account, even when sued in this case, but it became necessary to coerce her by euit .to pay over what was in her hands, and in our opinion the costs of suit were properly taxed against her.

Judgment affirmed.